Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current application is a DIV (See MPEP 201.06) of application number 15/005,789 now US Patent Number 10,756,968. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “regularly polling” on line 4. The term regularly is indefinite because it does not specify a metric of measurement to assess the term as in ‘how often is regular?’ The claim limitation “fully determined” on line 9 is similarly vague and colloquial. Claim 2 repeats the limitation and is analyzed similarly. Dependent claims do not remedy the deficiency and are rejected using the same rationale. 
Claims 1 and 2 are descriptive in nature, vague and ambiguous; they do not recite clear process steps in sequence that can be mapped to prior art references. The claim limitation reciting “whereby…” on line 9 reads like intended result (See MPEP 2111.04) and is not given any patentable weight. The Examiner suggests clearly reciting positive process steps the result of 
Claim 5 recites the limitation “permitting” but it is not clear what the limitation is referring to. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,756,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader than the more specific claims in the cited patent that they anticipate the claims in the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over James Michael Ferris (US 2010/0131649 A1, hereinafter Ferris) in view of Bross et al. (US 2012/0297059 A1, hereinafter Bross).
Regarding claim 1, Ferris teaches A method of managing a configuration of a computer network system, comprising: where a user, through an interface of a public cloud service, creates an instance of a server by generating a request to the cloud service, a management process detecting the instance including an instance list that indicates predefined resources of the cloud service relating to a predefined user and receiving said infrastructure data and analyzing said infrastructure data to determine that said instance exists, [Par.[0002], Par.[0011] refer to a user request that specifies requirements for instantiating a resource in the cloud, see also Par.[0020] for user request to instantiate a new instance; Par.[0015] describes a cloud management system that updates the repository periodically to maintain current resource and service data; Par.[0025]-[0026] describe list of resources and where the instantiated machine exists; Par.[0014]. [0015] refers to repository for storing and providing resource and service data (infrastructure data including any new instances) upon request];
testing parameters of the server indicated in the infrastructure data, which parameters are fully determined by said request, against predefined one or more infrastructure policies, whereby said parameters are available and testable against said policies during said generating, but are tested after said request is enacted to create said instance and the user is free of any policy enforcement encumbrance when said user creates said instance, [Par.[0021] describes user’s instantiation request specifying a variety of parameters; Par.[0017] among others provides support for checking resource and service data against for example, migration policies (infrastructure policy) when the tested parameter such as current usage levels exceed a threshold specified in the user request or monitoring resource and service data to determine policies to apply]; 
Ferris does not explicitly teach regularly polling (for infrastructure data);
Bross, in an analogous art, teaches regularly polling (for infrastructure data), [Abstract describes polling for data on new instances; see also Par.[0036], [0049]];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ferris to use a polling process to get infrastructure data. The motivation/suggestion would have been to provide automatic monitoring configuration for the newly created instances when the new instance is detected or removing monitoring configurations when old instances are removed, [Bross: Abstract]. 
Claim 2 is an obvious variant and is therefore, analyzed and rejected as above. 
Regarding claim 3, Ferris and Bross disclose the method of claim 2 and Ferris teaches wherein the cloud service includes a hybrid cloud, [Abstract and elsewhere the cloud service described in Ferris does not preclude it being a hybrid cloud].
Regarding claim 4, Ferris and Bross disclose the method of claim 2 and Ferris teaches further comprising repairing or terminating said instance responsively to a result of said testing, [Par.[0017] or [0053] describe taking corrective actions based on monitoring the resources/services and Par.[0032] describes terminating a VM because of an event found upon monitoring/testing].
Regarding claim 5, Ferris and Bross disclose the method of claim 2 and Ferris teaches further comprising repairing, terminating, permitting said instance responsively to a result of said testing, [not clear what claim term ‘permitting’ is intended to limit; Par.[0017] or [0053] describe taking corrective actions based on monitoring the resources/services and Par.[0032] describes terminating a VM because of an event found upon monitoring/testing]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441